Citation Nr: 1415386	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-17 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service-connected disabilities consist of:  cluster headaches rated as 50 percent disabling and hypertension rated as 10 percent disabling; for a combined disability rating of 60 percent.


CONCLUSION OF LAW

The schedular criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the current claim, a letter dated in July 2011 notified the Veteran of the information and evidence needed to substantiate his TDIU claim.  In this letter, he was apprised of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The July 2011 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations with respect to the pending claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Analysis

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities consist of cluster headaches, rated as 50 percent disabling and hypertension, rated as 10 percent disabling; for a combined disability rating of 60 percent.  As such, the Veteran does not meet the threshold combined rating of 70 percent or more necessary to be considered for TDIU on a schedular basis.

The Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, as addressed in the Remand portion below, the Veteran's current employment status and the conclusions of the VA examiner in the June 2008 and August 2011 examination reports indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis.  Therefore, the case will be remanded to afford the Director of Compensation and Pension Service the opportunity to address this issue.




ORDER

Entitlement to a TDIU on a schedular basis is denied.


REMAND

In addition to the question of entitlement to schedular TDIU addressed above, there remains the possibility of referral to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  In the event that a Veteran fails to meet the percentage requirements set forth in that regulation, pursuant to 38 C.F.R. § 3.321(b)(2) (2013), a permanent and total disability rating is authorized on an extraschedular basis if that Veteran "is found to be unemployable by reason of his or her disability(ies), age, occupational background and other related factors."  38 C.F.R. § 3.321(b)(2).  See, e.g., Browne v. Nicholson, 24 Vet. App. 357 (2007).

In this matter, the evidence of record demonstrates that the Veteran has been unemployed throughout the appeal period.  See, e.g., the VA examination report dated June 2008.  To this end, the record shows that the Veteran worked at the United States Postal Service for ten years; he was then granted disability retirement due to his chronic headaches.  Id.; see also the Request for Employment Information in Connection with Claim for Disability Benefits dated September 2011.  The June 2008 VA examiner noted that the Veteran "is not able to return to work at this time due to the increase in severity of his headaches."  He further noted that most of the Veteran's headaches are prostrating.  In addition, a January 2008 VA treatment record indicated that the Veteran experiences severe headaches; the treatment provider further stated that "[o]n the whole, the headaches are very difficult to control in this point."

The Veteran and his spouse have offered competent and credible testimony concerning the severity of the Veteran's chronic headaches.  See, e.g., the February 2014 Board hearing transcript.  Moreover, at the August 2011 VA examination, the examiner noted that the severity of the Veteran's chronic cluster headaches is 10+/10.  The Veteran reported experiencing two to ten cluster headache attacks per day.  When the headaches occur, he forced to remain in bed.  Regarding the Veteran's overall functional impairment, the examiner stated that "[w]hen having a cluster attack, claimant is unable to do anything."  He continued, "[a]lso the lack of sleep caused by the cluster attacks impairs claimant's inabilities to keep any type of schedule or to do normal activities like driving or housework."  The examiner then opined that the headaches "are partially disabling during flare-up episodes.  Sedentary and physical activities are restricted."

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence indicating he is unemployable due to his service-connected chronic headaches.  Here, the Board finds that, based on the August 2011 VA examiner's opinion as well as the credible contentions of the Veteran and his spouse, the Veteran has provided sufficient evidence to warrant referral of his TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).

2. Following the above development, review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


